                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

DEBORAH S. GROH, et al.,                   )
                                           )
                      Plaintiffs,          )
                                           )
vs.                                        )       Case No. 17-00741-CV-W-ODS
                                           )
UNION PACIFIC RAILROAD                     )
COMPANY, et al.,                           )
                                           )
                      Defendants.          )

           ORDER AND OPINION DENYING DEFENDANTS’ MOTION FOR
             INJUNCTION TO PROTECT THE COURT’S JUDGMENT
       Pending is Defendants Jackson County, Missouri, and Jackson County, Missouri
d/b/a Rock Island Rail Corridor Authority’s Motion for Injunction to Protect the Court’s
Judgment. Doc. #31. For the following reasons, Defendants’ motion is denied.


                                    I.   BACKGROUND1
       Plaintiffs Deborah Groh; DJJHS Enterprises, LLC; JHB & MEB Enterprises, LLC;
Dawn Wells; David Wells; Current Properties Investments LLC; and Nephrite Fund 1,
LLC filed a Petition in the Circuit Court of Jackson County in July 2017 against
Defendants Jackson County, Missouri; Jackson County, Missouri d/b/a Rock Island
Corridor Authority (“RICA”); and Union Pacific Railroad Company. Doc. #1-2, at 4-12
(hereinafter, Groh I). In the Petition, Plaintiffs, who are landowners owning fee title in
land adjacent to a railroad right-of-way, challenged the legality of Jackson County’s use
of the railroad line and corridor located between Milepost 270.6 North of Greenwood,
Missouri, and Milepost 288.3 in Jackson County. Union Pacific previously acquired an
easement over and through Plaintiffs’ property for railroad purposes. The rail line is out
of service and has no customers.



1
 This matter’s background was previously outlined in the Court’s December 1, 2017
Order. Doc. #29. Some background information is provided as context for the pending
motion.
       In December 2015, Jackson County filed a Verified Notice of Exemption with the
Surface and Transportation Board (“STB”) to permit RICA to acquire from Union Pacific
and operate the rail line described above. The STB granted Jackson County the
exemption. Jackson County, Mo. – Acquisition & Operation Exemption – Union Pac.
R.R. Co., Fin. Dkt. No. 35982, 2015 WL 9672626, at * 1 n.1 (S.T.B. Jan. 8, 2016). The
exemption was served and published in the Federal Register and scheduled to become
effective on January 22, 2016. Jackson County, Mo. – Acquisition & Operation
Exemption – Union Pac. R.R. Co., Fin. Dkt. No. 35982, 2016 WL 454035, at * 1 (S.T.B.
Feb. 4, 2016). In April 2016, Union Pacific, through a quit claim deed, transferred to
Jackson County the 17.7 miles of rail line between Milepost 270.6 North of Greenwood,
Missouri, and Milepost 288.3 in Jackson County.
       In their Petition, Plaintiffs alleged Defendants “improperly and illegally invaded
and clouded Plaintiffs’ fee ownership in their land associated with the right-of-way.”
Plaintiffs also claimed Union Pacific abandoned the easement, and as a result, Plaintiffs
regained the right to use and possess their property free of any easement. Plaintiffs
also alleged Union Pacific was not authorized to transfer any interest to Jackson
County. They further asserted “Defendants failed to make a formal request to the
Surface and Transportation Board (“STB”) for a Notice of Interim Trail Use (“NITU”)
which authorizes the interim trail use and railbanks the railroad right-of-way under 16
U.S.C. [§] 1247(d) (“Trails Act”).” Plaintiffs also maintained claims of inverse
condemnation, trespass, and quiet title, and sought monetary damages.
       In September 2017, the matter was removed to this Court, alleging this Court had
original jurisdiction over Plaintiffs’ claims because the claims necessarily and explicitly
turned on substantial and disputed issues of federal law. Defendants moved to dismiss
Plaintiffs’ claims arguing they were preempted, and Plaintiffs’ challenge to Union
Pacific’s transfer of the rail line for recreational purposes failed because they failed to
challenge the STB’s decision granting an exemption.
       On December 1, 2017, the Court granted Defendants’ motion to dismiss. Doc.
#29. The Court found Plaintiffs’ state law claims were preempted by the Interstate
Commerce Commission Termination Act of 1995 (“ICCTA”) because Plaintiffs’ claims
related to whether the rail line was abandoned, and the STB has exclusive authority



                                              2
over determinations regarding, among other things, abandonment of rail lines. Id. at 4-
7. The Court also dismissed Plaintiffs’ collateral attack on the STB’s decision because
they did not challenge the STB’s decision, and even if they had, only the Eighth Circuit
Court of Appeals would have jurisdiction to review such a decision. Id. at 7-8. Because
the Court lacked jurisdiction, it granted Defendants’ motion to dismiss. No one
appealed the Court’s decision.
       In January 2018, the same Plaintiffs filed another lawsuit in the Circuit Court of
Jackson County, Missouri, against Defendants Jackson County and RICA. Doc. #31-4
(hereinafter, Groh II).2 In June 2019, after Groh II had been pending for roughly
eighteen months, Defendants filed a motion in the matter pending before this Court,
arguing Plaintiffs are asserting the same claims in Groh II that were previously litigated
in Groh I, and asking the Court to issue a preliminary and permanent injunction
preventing Plaintiffs from prosecuting any further actions against Jackson County based
on the same injury. Doc. #31. Plaintiffs filed their opposition to the motion. Doc. #35.
On July 26, 2019, Defendants filed their reply. Doc. #36.
       Five days after Defendants’ motion became fully briefed, Plaintiffs filed a notice
of supplemental authority. Doc. #37. Plaintiff provided the Court with a decision issued
by the STB on July 31, 2019, wherein the STB revoked Jackson County’s exemption to
acquire and operate the former railroad right-of-way at issue. Doc. #37-1.3
       The Board found in the February 2016 Decision that the County’s original
       plan to potentially build a trail in the right-of-way of the Line and the
       County’s statement that it had no plans to remove track for the trail were
       consistent with its stated intention also to acquire and operate a line of
       railroad meant for freight rail service. The County’s recent activity,
       however, is incompatible with that stated intention on which the February
       2016 Decision was based. By removing the track and placing the trail
       directly on the rail bed, where the track previously was, the County has
       taken a step that is contrary to the acquisition of a rail line. If the County
       intends to remove the track and place a trail on the rail bed, then the


2
  Groh v. Jackson County, No. 1816-CV00401 (Jackson Cty. Cir. Ct.).
3
  In December 2018, Plaintiffs petitioned the STB for revocation of the exemption
previously awarded to Jackson County and RICA. Doc. #35-1. In February 2019, the
STB ordered Jackson County to explain why its activities were “consistent with
acquiring a rail line on which it has a common carrier obligation” and “if its intentions
toward freight rail service have changed since filing its verified notice.” Doc. #35-3, at 2-
3.


                                              3
         County should do so by using the Board’s interim trail use/railbanking
         procedures under the Trails Act. See 49 C.F.R. § 1152.29.
Doc. #37-1, at 1-2. The STB made “no findings on the claims that the County…violated
other state or local law as part of the County’s acquisition of the right-of-way. Those
matters…are better suited for a state forum.” Doc. #37-1, at 7. The STB further noted,
“although the Landowners claim that the Line was abandoned under Missouri state law,
it is well settled that the Board has exclusive and plenary authority over the
abandonment of rail lines.” Id. Since the supplemental authority was filed, neither party
requested leave to supplement their briefing on the pending motion.4


                                    II.    DISCUSSION
         The All Writs Act provides that this Court “may issue all writs necessary or
appropriate in aid of their respective jurisdictions and agreeable to the usages and
principles of law.” 28 U.S.C. § 1651. The All Writs Act has also been interpreted as
allowing a court to “issue such commands under the All Writs Act as may be necessary
or appropriate to effectuate and prevent the frustration of orders it has previously issued
in its exercise of jurisdiction otherwise obtained.” United States v. N.Y. Tel. Co., 434
U.S. 159, 172 (1977). The authority imparted to this Court under the All Writs Act is
limited by the Anti-Injunction Act (“AIA”). See SFM Holdings, Ltd. v. Banc of Am. Secs.,
LLC, 764 F.3d 1327, 1334-35 (11th Cir. 2014); In re Sprint Premium Data Plan Mktg. &
Sales Practices Litig., 563 F. App’x 221, 224 (3d Cir. 2014); United States v.
Schurkman, 728 F.3d 129, 135 (2d Cir. 2013); In re Life Inv’rs Ins. Co. of Am., 589 F.3d
319, 330 (6th Cir. 2009); Newby v. Enron Corp., 338 F.3d 467, 473-74 (5th Cir. 2003);
Mahoney v. Sherwin Williams Co., 295 F.R.D. 327, 330 (S.D. Iowa 2013); Jones v. St.
Paul Cos., 450 F. Supp. 2d 1003, 1004 (D. Minn. 2006), aff'd, 495 F.3d 888 (8th Cir.
2007).
         The AIA bars a district court from granting “an injunction to stay proceedings in a
State court unless expressly authorized by Act of Congress, or where necessary in aid
of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. The


4
 In Groh II, Plaintiffs filed a motion on August 12, 2019, seeking leave to amend their
petition to include additional counts for ejectment and for a taking under 42 U.S.C. §
1983. The state court has not yet issued a ruling on Plaintiffs’ motion.


                                              4
AIA’s “core message is one of respect for state courts,” and the statute “broadly
commands that those tribunals ‘shall remain free from interference by federal courts.’”
Smith v. Bayer Corp., 564 U.S. 299, 306 (2011) (quoting Atl. Coast Line R.R. Co. v.
Locomotive Eng’rs, 398 U.S. 281, 282 (1970)). The AIA “serves to forestall the frictions
that would result from turf wars between federal and state courts over control of a
particular case.” In re BankAmerica Corp. Secs. Litig., 263 F.3d 795, 800 (8th Cir.
2001) (citation omitted). The pending motion involves the AIA’s relitigation exception,
which “authorizes an injunction to prevent state litigation of a claim or issue ‘that
previously was presented to and decided by the federal court.’” Smith, 564 U.S. at 306
(quoting Chick Ham Choo v. Exxon Corp., 486 U.S. 140, 147 (1988)). Because
“[d]eciding whether and how prior litigation has preclusive effect is usually the bailiwick
of the second court,” “issuing an injunction under the relitigation exception is resorting to
heavy artillery.” Id. (citation omitted).
       Defendants ague this Court’s decision dismissing Plaintiffs’ claims in Groh I
precludes the adjudication of Plaintiffs’ claim in Groh II. This Court’s previous decision
will have preclusive effect only if (1) the issue this Court decided is “the same as the
one presented in the state tribunal,” and (2) the parties to be precluded (here, Plaintiffs)
were parties in Groh I or fall within a limited exception to the general rule against
binding nonparties. Id. at 307-08 (citation omitted). The second question is not in
dispute, but the parties disagree about whether the same issues arise in Groh I and
Groh II.
       In Groh I, Plaintiffs alleged Union Pacific was not authorized to transfer an
easement to Jackson County, the railroad purposes easement transferred to Jackson
County had been abandoned, Plaintiffs regained their right to use and possess their
property when the easement was abandoned, Jackson County improperly claimed fee
title to the property, and Jackson County’s plans to utilize the property for a recreational
trail amounts to, among other things, an inverse condemnation. Doc. #1-2, at 5-10.
Defendants contend Plaintiffs’ claim in Groh II is one of the claims alleged in Groh I.
       In both lawsuits, Plaintiffs challenge Jackson County’s use of their property and
allege inverse condemnation (and other claims in Groh I). Plaintiffs’ allegations and
claims in Groh I were related, at least in part, to the STB’s decision to grant Jackson



                                              5
County an exemption to acquire and operate the rail line and whether the rail line was
abandoned. However, the allegations in Groh II do not relate to the STB’s decision to
grant Jackson County an exemption, and Plaintiffs do not contend the rail line was
abandoned. In fact, as explained supra, the exemption previously granted to Jackson
County, which was critical to the Court’s decision in Groh I, has been revoked. Doc.
#37-2. Tellingly, the STB, when it revoked the exemption, specifically stated it was
making “no findings on the claims that the County…violated other state or local law as
part of the County’s acquisition of the right-of-way. Those matters…are better suited for
a state forum.” Id. at 7. Instead, Groh II is based on whether Jackson County
exceeded the scope of the easement, and whether Jackson County’s “new easement”
violates Plaintiffs’ property rights.
       In addition, Defendants do not demonstrate how the legal standards to be
applied and the issues to be decided in Groh II are the same as those applied and
decided in Groh I. Groh I involved the abandonment and/or operation of a rail line,
which are issues to be decided by the STB. Groh II involves Missouri property law – to
wit, whether Jackson County’s construction of a hiking a biking trail on top of or in
addition to the existing rail line is contrary to Missouri law, and whether the construction
of such a trail is beyond the scope of the railroad purposes easement under Missouri
law. When the legal standards to be applied and issues to be decided in the state court
are different from those this Court previously applied and decided, “an injunction [is]
unwarranted.” Smith, 564 U.S. at 309, 312.5
       The Court finds that the claim asserted in Groh II is outside the scope of the
STB’s jurisdiction, does not relate to Jackson County obtaining an exemption from the


5
  In its previous Order, the Court stated that even if it were to consider Plaintiff’s
“alternative theory of the case – that the easement is limited to railroad purposes,” the
matter would still be dismissed because ICCTA preempted state actions that interfere
with railroad transportation. Doc. #29, at 7 n.5. Defendants place great weight on this
footnote. Doc. #36, at 2-3. But they ignore the Court’s finding that Plaintiffs’ claims
hinged on whether the rail line was abandoned, an issue that only the STB could
decide. Doc. #29, at 6-7. And Defendants disregard Plaintiffs’ concession that the
abandonment of the rail line was unnecessarily and inaccurately alleged in Groh I. Doc.
#35, at 1. Finally, Defendants do not discuss how Plaintiffs’ claim in Groh II pertain to
interference with railroad transportation, which the Court specifically referenced in the
same footnote, and therefore, do not explain how the claim in Groh II is preempted.


                                             6
STB, and does not allege the rail line was abandoned. Plaintiffs arguments from Groh I
regarding abandonment of the right of way or operation of the train line are not issue in
Groh II. These issues were not alleged and are not required for Plaintiffs’ state law
claim of takings by inverse condemnation. That is, the issues that were determinative in
Groh I are not at play in Groh II. Therefore, the claim asserted in Groh II is not the
same claim this Court previously decided, and the relitigation exception to the AIA does
not apply. Accordingly, the Court denies Defendants’ motion for an injunction.
       Even if the Court was unsure if the same claim or issues were being litigated in
Groh II, the Supreme Court has directed this Court to construe “every benefit of doubt”
toward the state court, and only issue an injunction “if preclusion is clear beyond
peradventure.” Smith, 564 U.S. at 307 (citations omitted); see also In re BankAmerica
Corp., 263 F.3d at 803. Likewise, when applying the Eighth Circuit’s narrow
construction of the AIA’s relitigation exception, the Court finds the differences among
the various issues and claims raised in Groh I and Groh II mandate the denial of
Defendants’ request for an injunction. See Jones, 495 F.3d at 892-93.
       Finally, even if the Court were to disregard the foregoing and find an injunction
may issue under the AIA, the Court is not required to issue an injunction. See Chick
Kam Choo, 486 U.S. at 151. And the Court would be remiss if it did not consider the
principles of equity, comity, and federalism, which weigh against this Court enjoining the
state court action. BankAmerica Corp., 263 F.3d at 803. For this additional reason,
Defendants’ motion for injunction is denied.


                                   III.   CONCLUSION
       For the foregoing reasons, the Court denies Defendants’ Motion for an Injunction
to Protect the Court’s Judgment.

IT IS SO ORDERED.

                                                   /s/ Ortrie D. Smith
 DATE: August 26, 2019                             ORTRIE D. SMITH, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               7
